         Case 2:19-cv-10497-JTM Document 26 Filed 04/29/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

TYNA REESE                                                        CIVIL ACTION

VERSUS                                                            NO.    19-10497

SOCIAL SECURITY ADMINISTRATION                                    SECTION AH@ (3)


                                           ORDER

       The Court, having considered the petition, the record, the applicable law, the Magistrate

Judge's Report and Recommendation, and the lack of any objections thereto, hereby approves the

Magistrate Judge's Findings and Recommendation and adopts it as its opinion.    Accordingly,

       IT IS ORDERED that plaintiff=s Motion for Summary Judgment be GRANTED IN

PART, the Commissioner=s cross-motion be DENIED, and plaintiff=s case be REMANDED under

42 U.S.C. § 405(g) to the Commissioner for further proceedings consistent with this opinion.

       New Orleans, Louisiana, this 29th day of April, 2020.




                                            _________________________________
                                            JANE TRICHE MILAZZO
                                            UNITED STATES DISTRICT JUDGE
